Citation Nr: 1145894	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-40 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for service connection for hepatitis C. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Oakland, California in October 2009 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.

This case was previously before the Board in March 2010, at which time the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that his current hepatitis C is related to his service.  Specifically, he contends that the inoculation needles used to vaccinate him in service were known to have transmitted hepatitis C.  He contends that while in Vietnam, he witnessed combat and was therefore exposed to bloodied bodies.  He additionally contends that there was hepatitis C in the water that he drank and used when he was stationed in Mayport, Florida.  He alternatively contends that he contracted hepatitis C while stationed in Florida, where he had sexual relations with a woman and afterwards was hospitalized for mononucleosis and hepatitis.  In January 2007, the Veteran returned a hepatitis risk factor questionnaire, stating that he had used intranasal cocaine while stationed in Vietnam.  He denied a history of intravenous drug use, having been exposed to contaminated blood as a healthcare worker, or any other risk factor.  

First, in reviewing the service treatment records, the Board notes that there are no records for the period in which the Veteran was hospitalized while stationed in Mayfield, Florida.  The available service treatment records include the Veteran's entrance examination conducted in 1963, and then skip to his period of service in Vietnam, beginning in 1966.  To that extent, service records dated in November 1966 and in April 1967 note that the Veteran had been hospitalized in Jacksonville, Florida, for mononucleosis and hepatitis from June 1965 to September 1965.  Because those records are pertinent when determining the etiology of the Veteran's current hepatitis C, a search for those records should be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

By way of history, and aside from the time the Veteran was hospitalized in 1965, available service treatment records reflect that in April 1967, the Veteran reported having ongoing right upper quadrant pain and some nausea in the early morning.  He felt fatigued.  Physical examination showed tenderness in the right upper quadrant.  The liver was palpable.  Laboratory testing for mononucleosis was negative.  Testing for a parasite was negative.  Imaging of the liver showed no abnormality involving the soft tissues.  Routing films of the chest showed possible peribronchial infiltrate at the bases.  One week later, there continued to be right upper quadrant tenderness.  No formal diagnosis was rendered, however, there may have been some questionable liver involvement.  On July 1967 separation examination, there was no indication of a diagnosis of hepatitis C. 

Service personnel records demonstrate alcohol abuse.  In July 1964, the Veteran received non-judicial punishment for drinking alcoholic beverages as a minor.  In June 1966, the Veteran received non-judicial punishment for becoming intoxicated and incapacitated from his duties.  He was reduced to a lower pay grade.  

Post-service treatment records reflect that on January 1992 VA psychiatric examination, the Veteran denied any medical history other than a previous surgery to his left arm and to his foot.  He stated that he did not drink alcohol but had been arrested twice for drunk driving.  He occasionally smoked marijuana but did not use any other drugs.  

On July 1992 VA psychiatric examination, the Veteran reported that while in Vietnam, his duties included going up and down the rivers in swift boats.  He saw combat and felt like he was always hiding.  He had used drugs in service, including cocaine.  

An April 1996 VA treatment record reflects the Veteran's report that he had been seen in internal medicine that day and had been told that he had hepatitis C and that he needed to stop drinking.  He stated that he drank about three to four bottles of liquor three to four days per week.  He used cocaine once every four months.  In February 1998, it was noted that the Veteran had a history of polysubstance abuse, including ex-IVDA (intravenous drug abuse) and alcoholism with hepatitis C and chronic elevated liver function tests.  He had used IV drugs in the 1970s.  His last liver ultrasound was in 1996 which showed cholelithiasis.  He was currently drinking a quart or a pint of liquor a few days per week.  He was strongly encouraged to minimize his alcohol use.  

On February 1999 VA psychiatric examination, related to his combat experience, the Veteran reported that while stationed in Vietnam there was one point in which his unit was engaged in a firefight with the Vietnamese.  He remembered flares going off, tracers, helicopters, and significant encounter with the enemy.  There were no causalities on the side of the American troops.  

In December 1999, it was noted that the Veteran had hepatitis C dating into the distant past.  He was to be checked for hepatitis A and B.  He had recently stopped drinking alcohol.  In June 2004, it was noted that the Veteran had used amphetamines in the 1970s, and had experimented with heroin and crack cocaine.  At that time, he described his combat experiences in Vietnam to include times in which his unit came under fire, and a time in which he drove by accident to the Vietnamese side of battle, came under fire, and then drove back to the U.S. side.  In December 2005, the Veteran denied a history of using intravenous drugs.  He reported that his drug of choice for many years had been crack cocaine.  He was seeking drug rehabilitation treatment.  In May 2006, the Veteran was discharged after a two month hospitalization for his psychiatric illness.  On discharge, it was noted that he suffered from chronic hepatitis, exacerbated by alcohol abuse.  He was also seroreactive for hepatitis A and B.  

On May 2007 VA examination, the Veteran reported that his hepatitis C had first been diagnosed in 1995.  He gave a history of having participated in combat operations such that he was exposed to blood and body fluids during his service in Vietnam.  The examiner concluded that the veracity of the Veteran's statement was likely doubtful when reviewing the claims file.  At the time, the Veteran had been seeking service connection for posttraumatic stress disorder based upon combat operations and such had not been corroborated.  The Veteran denied any history of intravenous drug abuse.  The examiner pointed out, however, that the treatment records showed a history of drug use in the 1970s.  The Veteran reported having had multiple sexual partners.  He had a longstanding history of substance abuse involving cocaine and marijuana.  There was no indication that while in service, he had worked as a medic or medical technician.  There was no indication of prior blood transfusion, tattoos, or a history of hemodialysis.  Presently, the Veteran did not have any specific symptoms related to his hepatitis C.  When reviewing the service treatment records, the examiner noted that the Veteran had had mononucleosis with associated viral hepatitis, however, he determined that the in-service illness was in no way related to his current hepatitis C infection.   In so stating, the examiner found no convincing evidence that the Veteran had had any significant exposure to the hepatitis C virus while he was in service.  

VA treatment records reflect that in August 2007, it was found that the Veteran had no history of liver decomposition or clinical or biochemical evidence of cirrhosis related to his hepatitis C.  In April 2010, laboratory testing showed the possibility of cirrhosis verses fatty liver disease.  In September 2010, the Veteran denied any history of intravenous drug use.  He had previously used cocaine and had abused alcohol.  Records dated until May 2011 reflect a continuing diagnosis of hepatitis C.

In this case, the Board finds that further VA examination and opinion is warranted.  In that regard, the May 2007 VA examination did not take into consideration all of the Veteran's contentions as to the contraction of his hepatitis C, including that he contracted the disease from a sexual encounter, from inoculations, and from the water.  The examiner also did not discuss the Veteran's statement that he engaged in intranasal drug use while in service.  Furthermore, since the 2007 VA examination, the Veteran has been service-connected for PTSD, based, in part, on his combat experiences in Vietnam.  Thus, because those risk factors have not yet been assessed in this case, the Board finds that the 2007 VA opinion is no longer complete or adequate on its own to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the National Personnel Records Center (NPRC), or other appropriate storage facility, any additional service treatment records for the period in which the Veteran was hospitalized at the Jacksonville, Florida, U.S. Naval Hospital, from June 1965 to September 1965.  The records should be associated with the claims file.  All efforts to obtain records should be fully documented, and the facilities must provide a negative response if records are not available.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for hepatitis C.   After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated since May 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all records have been obtained as described above, schedule the Veteran for a VA examination to ascertain the etiology of his hepatitis C.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. 

The examiner should determine the approximate date of onset of the Veteran's hepatitis C and the manner in which he likely contracted the virus.  Based upon a review of the claims file and interview with the Veteran, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any currently diagnosed hepatitis C is etiologically related to the Veteran's active military service, to include his reported intranasal cocaine use, the documented treatment for mononucleosis and hepatitis that the Veteran stated he contracted from a sexual encounter, the indication of alcohol use in service, inoculations in service, water, and bloodied bodies in combat.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  If the examiner determines that the Veteran contracted hepatitis C from a nonservice-related source, to include, but not limited to, IV drug use, the examiner should so state.

4.  After completing the above, and any additionally indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


